Citation Nr: 0003419	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to August 
1976, and from November 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
schizophrenia and for residuals of a head injury alleged by 
the veteran to have occurred in 1979.  The veteran's 
representative has filed a timely notice of disagreement and 
substantive appeal regarding these determinations, and these 
issues are now properly before the Board.

On his March 1996 VA Form 9, the veteran requested a personal 
hearing before a hearing officer at the RO.  However, he 
failed to report for his scheduled August 1996 hearing, and 
has provided neither an explanation for his absence nor a 
request for another hearing.  

The veteran's appeal was first presented to the Board in 
December 1997, at which time both issues in appellate status 
were remanded to the RO for additional development.  They 
have now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's military service from November 1978 to 
December 1980 resulted in a discharge under other than 
honorable conditions, due to willful and persistent 
misconduct.  

2.  The veteran has a current diagnosis of chronic paranoid 
schizophrenia.  

3.  The veteran did not incur a psychiatric disability during 
service, or within a year thereafter.  

4.  The veteran did not incur a head injury while serving on 
active duty from October 1975 to August 1976.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
psychiatric disability is denied as not well grounded.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.12, 3.303, 3.304, 3.307, 3.309 
(1999).  

2.  The veteran's claim for service connection for residuals 
of a head injury is denied as not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.12, 
3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
psychiatric disability at the time he entered active duty in 
October 1975.  When he was re-examined for separation in July 
1976, no psychiatric abnormalities were noted.  Also, no 
current injuries to the head were noted, or any history 
thereto.  He was examined again in May 1978, upon his 
application to re-enter military service, and no psychiatric 
abnormalities were noted, and no history of head injury was 
reported.  

Subsequent to service, the veteran sought treatment at 
private hospitals for psychiatric complaints, beginning in 
approximately 1982.  He was hospitalized and treated at 
several facilities on numerous occasions, and received 
diagnoses including chronic paranoid schizophrenia, anti-
social personality disorder, drug and alcohol abuse, and 
schizophrenic reaction.  

In response to the veteran's claim for VA benefits, the RO 
informed the veteran that his December 1980 service discharge 
was a bar to VA benefits for the period of service beginning 
in November 1978.  However, the veteran's first period of 
service, from October 1975 to August 1976, was found to have 
ended under honorable conditions, and did not represent a bar 
to VA benefits.  

The veteran sought treatment at a VA medical center in July 
and August 1995.  He was treated for multiple substance abuse 
and schizophrenia.  Upon admission, he was delusional and 
psychotic, with poor insight and judgment.  He refused 
medication and was eventually discharged.  

The veteran filed a claim in August 1995 for service 
connection for a psychiatric disability and residuals of a 
head injury incurred in service in 1979, according to the 
veteran's statements.  The RO reviewed the evidence, and in a 
December 1995 rating decision, denied service connection for 
residuals of a head injury, and a psychiatric disability.  
The veteran's representative filed a notice of disagreement 
that same month, and after receiving a January 1996 statement 
of the case, filed a March 1996 VA Form 9 substantive appeal.  
The veteran requested a personal hearing before a hearing 
officer at the RO, and such a hearing was scheduled for 
August 1996; however, the veteran failed to appear at his 
scheduled time, and did not indicate a cause for his absence.  

The veteran's appeal was presented to the Board in December 
1997, at which time both issues were remanded to the RO for 
additional development.  The RO sent a January 1998 letter to 
the veteran requesting the names and addresses of all medical 
professionals who may have treated him for the claimed 
disabilities.  The veteran has yet to respond.  

The RO obtained the veteran's records from the Social 
Security Administration in July 1999.  These records indicate 
the veteran filed a claim for Social Security Disability 
benefits in 1984 based on his psychiatric problems.  Among 
the records obtained by the Social Security Administration 
were statements from the veteran's private physician, who had 
first seen the veteran in early 1982.  He described the 
veteran as paranoid and delusional, and suffering from a 
deteriorating form of schizophrenia.  His employment 
prospects were slim.  

The RO considered this evidence and continued the prior 
denials of service connection for a psychiatric disability 
and the residuals of a head injury.  The claim was then 
returned to the Board.  

Analysis

The veteran seeks service connection for a psychiatric 
disability, and residuals of a head injury alleged incurred 
during service.  Service connection will be granted for a 
current disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 U.S.C.A. §§ 3.303, 3.304 (1999).  Service 
connection may also be awarded for certain statutorily-
enumerated disabilities, such as psychoses, which manifest to 
a compensable degree within one year of the date of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, as a preliminary requirement for service connection 
under 38 U.S.C.A. § 1131, the veteran must have been 
discharged from service under conditions other than 
dishonorable.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.12 (1999).  In a July 1990 administrative decision, the 
RO determined the veteran's service from November 1978 to 
December 1980 was terminated under other than honorable 
conditions, due to willful and persistent misconduct, and 
represented a bar to VA benefits for that time period; the 
veteran did not appeal this determination, and it is final 
and binding on the Board.  38 U.S.C.A. § 7105 (West 1991).  
Nevertheless, his service from October 1975 to August 1976 
was terminated with a discharge under honorable conditions, 
and such a service department determination is binding upon 
the VA.  38 C.F.R. § 3.12(a) (1999).  VA benefits for which 
the veteran became eligible during this time period may still 
be awarded.  See Holmes v. Brown, 10 Vet. App. 38, 40-41 
(1997).  

An additional requirement for establishing entitlement to any 
VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

I.  Service connection - Psychiatric disability

The veteran seeks service connection for a psychiatric 
disability, most frequently diagnosed as chronic paranoid 
schizophrenia.  For the reasons to be discussed below, this 
claim must be denied as not well grounded.  

First, the veteran has submitted ample evidence to 
demonstrate a current psychiatric disability, generally 
diagnosed by the medical experts of record as schizophrenia.  
As the medical evidence is abundant and uncontroverted on 
this matter, a current psychiatric disability of 
schizophrenia is conceded by the Board.  

Nevertheless, the veteran has not demonstrated that this 
disability results from a disease or injury incurred in or 
aggravated by service, or manifest to a compensable degree 
within one year of service separation.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137 (West 1991); 38 U.S.C.A. §§ 3.303, 3.304, 
3.307, 3.309 (1999).  According to his service medical 
records, he had no psychiatric disability at the time he 
entered active duty in October 1975.  When he was re-examined 
for separation in July 1976, he was likewise without 
psychiatric abnormality.  The first diagnosis of a 
psychiatric disability dates to 1982, and no medical evidence 
of record suggests a prior onset date.  In the absence of any 
medical evidence that the veteran's current psychiatric 
disability began during service or within a year thereafter, 
his claim for service connection for a psychiatric disability 
must be denied as not well grounded.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 U.S.C.A. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  

In a December 1999 statement, the veteran's representative 
argued that the veteran's behavior during his second period 
of service, from November 1978 to December 1980, was 
sufficiently unusual as to suggest the onset of a psychiatric 
disability.  As has been noted above, the character of the 
veteran's separation from service in December 1980 serves as 
a bar to VA benefits for that time period.  Nevertheless, 
events during this period may be considered as evidence for a 
claim based on his honorable service from October 1975 to 
August 1976.  

Assuming arguendo that the veteran's behavior from November 
1978 to December 1980 was indicative of the onset of 
schizophrenia, onset of a psychiatric disorder during this 
time period would still not qualify him for service 
connection, as it is more than one year after his August 1976 
honorable discharge.  The remainder of the assertions of the 
veteran and his representative are not binding on the Board, 
as these individuals are not shown to be medical experts 
qualified to provide medical opinion evidence to the Board.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim for service connection for 
a psychiatric disability must be denied.  As he has not 
presented any medical evidence that his current psychiatric 
disability began during service or within a year thereafter, 
his claim for service connection for a psychiatric disability 
is not well grounded, and must be denied.  Caluza, supra; 
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 U.S.C.A. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

II.  Service connection - Residuals of a head injury

The veteran also seeks service connection for residuals of a 
head injury.  According to his August 1995 application for 
compensation or pension, this alleged head injury was 
incurred in 1979, while on active duty.  For the reasons to 
be discussed below, the veteran's claim must be denied as not 
well grounded.  

As is noted above, the character of the veteran's December 
1980 service discharge serves as a bar to VA benefits for the 
period from November 1978 to December 1980.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.12 (1999).  Thus, if he 
incurred a head injury in 1979 as alleged, service connection 
could not be awarded for any current residuals of this in-
service injury.  

Regarding the veteran's service from October 1975 to August 
1976, for which the veteran received an honorable discharge, 
the service medical records do not reflect any evidence of a 
head injury.  His July 1976 service separation examination 
likewise contains no indication that the veteran incurred a 
head injury while on active duty.  Finally, the veteran has 
not alleged a head injury during this period of service.  

In the absence of a disease or injury incurred during a 
period of eligible service resulting in a current disability, 
the claim for service connection for residuals of a head 
injury is not well grounded, and must be denied.  Caluza, 
supra.  



ORDER

1.  The veteran's claim for entitlement to service connection 
for a psychiatric disability is denied.  

2.  The veteran's claim for entitlement to service connection 
for residuals of a head injury is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

